ON REHEARING.
Mr. Justice Wilkes
delivered the further opinion of the court.
In this cause a very earnest petition to rehear has been filed. It is insisted that, even if it be conceded *119that: the original suit must have terminated and been decided in favor of the defendant in that suit, before the. action of malicious prosecution could be maintained, still the real position of counsel for Davis is that the record of the original case, taken as a Avhole, does show a termination of the suit in his favor — in other words, that the court should look behind the final judgment in the original suit, and ascertain whether, upon the contentions made by the bill as a whole, Davis was successful.
It.is Said that the court did not cite and comment upon 2 Rice, Ev., p. 1062. This was not done because the extract from Rice is a literal copy, in both text and citations, of the extract from 2 Greenl. Ev., p. 249. There is nothing in Rice but what is taken literally and verbatim from Greenleaf, and the latter was commented on at length. The fact that Rice, in his compilation of authorities and cases, has copied from Greenleaf, adds nothing to the value or weight of the authority. Nor does the fact that the text and notes in Greenleaf have remained the same throughout sixteen editions add force to it, or prove its correctness, if not supported by the authorities cited or by other authorities. We are again cited to several cases to which our attention was called on the original hearing, and Avhich we could not examine because the books were not accessible. The case of Brown v. McIntyre, 43 Barb., 344, is cited and again relied on, though not furnished. That case refers also to the *120case of Strong v. Grannis, 26 Barb., 122, bat we have not access to the last-named case. It is well to remark that these cases are not from courts of last resort.
The case of Brown v. McIntyre, 48 Barb., 344, is digested in 33 Am. Dig. (Cent. Ed.), p. 1796 (h), as folloAvs: “A creditor, haying brought suit in Canada against his debtor for a legal claim, had him arrested on a capias issued on an affidavit made by himself, which by the laws of Canada could not be controverted, and in which he fixed the amount of the claim at a sum greater than the actual indebtedness, so that the debtor was unable to secure bail, which he might have procured if the creditor had stated correctly the amount of the debt. Held, that the debtor could maintain an action for malicious prosecution.”
It appears this case was based upon the idea of an abuse of the process of the court in arresting the defendant for an amount for which he could not give bail; and, if so, it would be no authority in this case; nor would it be out of line with the general trend of authority giving a right of action for the malicious abuse of process or false imprisonment, as hereafter stated more fully.
The case of Morton v. Young, 55 Me., 24, is also again called to the attention of the court. It was not commented on in the original opinion, though examined, because it was not believed to bear upon the question now at issue. The case we *121find reported in 92 Am. Dec., 565. There appears to have been no issue in tbe case as to bow tbe original suit was decided. The suit was for debt, accompanied by an arrest of defendant. In order to release himself from custody, and acting under duress, tbe defendant paid part of tbe demand; and tbe jury found that it was paid under protest and duress, and with a denial of tbe justice of tbe claim. It was insisted tbe payment was conclusive proof of probable cause for tbe former suit. The court held not, unless it bad been voluntarily made, and tbe payment did not estop the. complaining party from showing tbe groundlessness and malice of tbe proceeding.
We are furnished with a copy of Buckley v. Wood, 4 Coke, 14, referred to by. Mr. Greenleaf. Counsel says this case is a little misty, and has to be read carefully to be understood, but when understood it means that when a bill was filed, making certain charges, of which a court of equity bad cognizance, but which were privileged, and other charges were incorporated of. which it did not have cognizance, an action would lie as to the latter, though not as to- the former. But it was held in that case that the action was not founded upon the allegations of the bill, but upon the fact that defendant had stated, in the county of Salop, in the hearing of many persons, that the bill was true, but did not say what the allegations of the bill were, so that persons hearing the statement that the bill was true never*122theless did not know that the clauses in the bill were slanderous, and for that cause the judgment holding the defendant liable was reversed.
It does not clearly appear what the action brought in this case Avas. It is stated it was an action on the case, and, from the very nature of the case, must have been an action for slander.
The case of Stone v. Crocker, 24 Pick., 81, is cited, but we do not comment upon it, as we can not see that it in any way sustains counsel for Davis.
The case of Reed v. Taylor, 4 Taunt., 616, is said to be in point. It was a suit for the malicious prosecution of a criminal indictment containing twelve charges of perjury, made in regard to eight several payments and transactions. It was shown that the defendant so indicted was acquitted of all charges. The evidence tended to show that parts of the affidavit as to three of the transactions were untrue and made without probable cause. As to the other transactions, it was shown the charges were true, and there was no probable cause for the assignments of perjury as to these transactions.
It was said by Mansfield, C. J., that if a man prefer an indictment containing several charges, some of which are grounded on probable cause, and others not, this would support a count for preferring an indictment without probable cause; and Gibbs, J., concurred *123with him. The case is cited with approval in 4 Phil. Ev. (2d Ed.), p. 257.
The case, as we read it, explains the text of Mr. Greenleaf in a manner which puts an application to it entirely different from that insisted on by counsel for Mr. Davis, and simply holds that where a malicious suit is brought, based on several charges or allegations, and it is decided for the defendant, such defendant may, in a subsequent prosecution, show that a portion of the charges and allegations are false, malicious and made without probable cause, although other charges may be good and based upon probable cause. But it does not hold that the same result would follow if the judgment in the original suit was adverse to the defendant therein. In other words, the plaintiff in the suit for malicious prosecution, when he has judgment in his favor in the original suit, may show that any one or more of the charges made was malicious and without probable cause. In other words, to apply the principle to the present case, if Davis had been successful in the original case, and obtained a judgment in his favor therein, he could sustain his action in this case if he could show that any one of the charges made in the original suit was false and made maliciously and without probable cause, and it would not be required of him to show each and.every charge to be false, malicious and without probable cause. As thus ex*124plained and applied, tbe text of Greenleaf is not in conflict with other holdings of the courts, when he says: “It is not necessary that the whole proceeding he utterly groundless, for, if groundless charges are maliciously and without probable cause coupled with others which are well founded, théy are not on that account the less injurious, and therefore constitute a valid cause of action.”
The difference between that case and the present one is vital, in that there was an acquittal of the defendant of all charges in that case, while here there was judgment against Davis.
If in the present case Swepson had failed to recover- judgment against Davis, and the latter had then sued for malicious prosecution, he might show that any one of the charges was false, malicious and without probable cause, even though others may have been sustained, or be shown to be based on probable cause. We can not see that this case is in point in the present suit. The case of Mowry v. Miller, 3 Leigh, 561 (24 Am. Dec., 680), is referred to; but the gist of this decision is simply that the party bringing the suit for malicious prosecution for a crime must show an acquittal before action brought, but that the precise date is not material. 4 Phil. Ev. (2d Ed.), p. 261, is cited, where it is said: “Where there have been mutual dealings between the plaintiff and defendant, and items are ascertainable to be due on each side *125of the account, an arrest in the amount of one side of the account, without deducting what is due on the other, is malicious and without probable cause..
And in answer to an action for maliciously arresting the plaintiff without haying a cause of action to a bailable amount, it is not sufficient to show that the defendant has a cause of action to the requisite amount, if it be a different cause from that mentioned in the affidavit to hold to bail.” Authorities are cited to these tAvo propositions.
The text continues, however, as follows: “Though in an action in that particular form it will he sufficient for the defendant to prove a debt to a bailable amount, notwithstanding it is much less than the sum for which the plaintiff was arrested. It is not sufficient proof of want of probable cause for holding plaintiff to bail for a particular sum to show that a less sum was paid into court, and taken out by the defendant, who in consequence relinquished his action against the plaintiff.” It is apparent that the author, in his text, is speaking of an action for malicious arrest or false imprisonment, as contradistinguished from an action for malicious prosecution — a distinction which the learned author comments on in several pages of the volume, and which is recognized in all the authorities and cases in which the two actions are considered.
Several references are made to Newell on Malicious Prosecution, which we have carefully examined and *126considered. Section 83, p. 52, relates to an action for maliciously suing out an attachment — a case clearly distinguishable from the present. So section 4, subd. 2, pages 328, 329, and notes, relates to malicious arrests or false imprisonments, also different from the case at bar.
The difference, as we have already said, is pointed out in Phillips on Evidence. It is also commented on in Newell on Malicious Prosecution, section 22, p. 360; also section 4, p. 454; also section 20, p. 359.
The difference material to be observed in the present case is that in an action for malicious prosecution it must be alleged and shown that the original suit has been determined and by a judgment in favor of the defendant in that suit (Newell, Mal. Pros., p. 331, section 6), while in actions for a malicious abuse of process or for false imprisonment it is wholly unnecessary to allege or prove that the prosecution has been determined, or how, as the action depends wholly upon the illegality of the detention and abuse of process. And so in case of a wrongful and malicious attachment the action depends upon the wrongful and malicious seizure of property, without regard to the result of the litigation on the merits. Sloan v. McCracken, 7 Lea, 626; Smith v. Eakin, 2 Sneed, 457.
We have given the case the most mature consideration and the closest investigation, not being con*127tent to rest upon the authorities furnished us, hut seeking all others that would tend to aid us, and we are not able to see any error in our original holding, and the petition to rehear is dismissed.